Johnson, J.
(dissenting) — The majority’s opinion is a significant retreat from what we established in Thompson v. St. Regis Paper Co., 102 Wn.2d 219, 685 P.2d 1081 (1984). In Thompson, we found it necessary to modify the common law employment at-will doctrine in order to rectify the employer’s “unfettered control of the workplace” which left employees largely unprotected from changing work conditions. Thompson, 102 Wn.2d at 226. In this case, the majority retreats from what was recognized in Thompson by placing unreasonable and impractical burdens on em*355ployees. To reach that result, the majority rather remarkably overturns a jury determination not based on an erroneous jury instruction but based on the majority’s own ad hoc review of the evidence. The jury’s verdict should be affirmed here because there is sufficient evidence to support the jury’s finding that Jim Bulman justifiably relied on Safeway’s “promises of specific treatment in specific situations.” Thompson, 102 Wn.2d at 230.
In Thompson, we ruled that an employee seeking to enforce promises an employer made in an employee handbook must prove: (1) whether any statements therein amounted to promises of specific treatment in specific situations; (2) if so, whether the employee justifiably relied on any of these promises; and finally (3) whether any promises of specific treatment were breached. Thompson, 102 Wn.2d at 233. Here, there is no question Safeway made statements amounting to promises of specific treatment in specific situations. Likewise, there is no question these promises were breached. The only issue here is whether Bulman justifiably relied on these promises. To properly analyze this question, it is necessary to look at the context in which the above stated test was formulated and the historical inequities Thompson addressed.
In Thompson, we held an employer could modify a terminable at-will relationship and contractually obligate itself to the provisions found in an employee policy manual. Primarily concerned with the unequal power between employees and employers that existed under the common law termination at-will doctrine, we explained:
When the employment relationship is not evidenced by a written contract and is indefinite in duration, the parties have entered into a contract whereby the employer is essentially obligated to only pay the employee for any work performed. In this contractual relationship, the employer exercises substantial control over both the working relationship and his employees by retaining independent control of the work relationship. Thus, the employer can define the work relationship. Once an employer takes action, for whatever reasons, an employee must *356either accept those changes, quit, or be discharged. Because the employer retains this control over the employment relationship, unilateral acts of the employer are binding on his employees and both parties should understand this rule.
Thompson, 102 Wn.2d at 229. We went on to explain that once an employer voluntarily issues a manual promising “specific treatment in specific situations” and makes this known to its employees, the employment relationship is changed. Thompson, 102 Wn.2d at 230. By issuing the manual, the employer has created an atmosphere of job security and fair treatment inducing the employee to continue the employment relationship. Thompson, 102 Wn.2d at 230.
In an at-will work relationship, it is the employer who has the power to unilaterally change the conditions of that relationship, presumably for its own gain. Once it issues an employee handbook, the employer demands its employees abide by the policies in it. In exchange for its promises of specific treatment in specific circumstances, the employer secures a cooperative and loyal work force. In contrast, the at-will employee is powerless to initiate a modification of the employee relationship. Once a manual has been issued, the employee has only two choices — stay and accept the new conditions of the employment relationship or terminate the relationship. This is why, under Thompson, we scrutinize the employer’s actions more closely than those of the employee. Thompson, 102 Wn.2d at 229-30.
Without saying so, the majority in this case significantly departs from Thompson by imposing a much higher standard for employees to prove justifiable reliance. However, as was considered in Thompson, justifiable reliance is a more generalized concept. It focuses on the employee’s reliance that the atmosphere of fair treatment created by the employer’s voluntary issuance of the manual will be adhered to by the employer. Our cases do not suggest an employee must be specifically aware of the details of the particular promises contained in the manual. Specificity is discussed in the context of the employer’s promises. It is the *357employer who makes specific promises for specific treatment in specific circumstances to unilaterally change the work environment. The employee accepts these changes by relying on the fair atmosphere created by these promises as a basis for staying with the employer.
Recognizing this imbalance of control over the work relationship, we do not impose a significant degree of specificity on behalf of the employee. Once the employer has offered the employee the new employment conditions as memorialized in the handbook, all that is required of the employee to accept this offer is that he or she is aware of the policy and remains on the job. This is the essence of justifiable reliance as it was conceptualized in Thompson and this is how the jury was instructed in this case. Yet, the majority criticizes this as “overly broad,” instead, introducing a new standard that requires the employee prove he or she was specifically aware of the specific promise that was breached. Majority at 342-43.
To justify the imposition of this new standard, the majority takes a myopic approach to our cases, leading it far astray from the principles established in Thompson. One example of this is the majority’s misrepresentation of our analysis in Swanson v. Liquid Air Corp., 118 Wn.2d 512, 826 P.2d 664 (1992). In an attempt to discount the Court of Appeals’ “atmospheric” approach in this case, the majority points to Swanson for the proposition that we endorse the three-part test, rejecting any connection between the atmosphere of fair treatment created by a handbook and the element of justifiable reliance. This is a contorted reading of Swanson.
Swanson actually reaffirmed the principles of Thompson, including workplace atmosphere. We explained that employers, by issuing an employee manual, “create an atmosphere where employees justifiably rely on those expressed policies and justifiably expect that the employer will abide by those same policies.” Swanson, 118 Wn.2d at 520 (citing Thompson, 102 Wn.2d at 230). Significantly, and what the majority ignores, we then went on to quote Thompson’s holding:
*358“if an employer, for whatever reason, creates an atmosphere of job security and fair treatment with promises of specific treatment in specific situations and an employee is induced thereby to remain on the job and not actively seek other employment, those promises are enforceable components of the employment relationship.”
Swanson, 118 Wn.2d at 520 (quoting Thompson, 102 Wn.2d at 230). It is quite clear by our reaffirmation of Thompson in Swanson that we considered an employee’s justifiable reliance the product of the atmosphere of fair treatment created by the issuance of an employee manual. Justifiable reliance must be considered in relation to the workplace environment, not in relation to the specific promises made by the employer. Yet, the majority artificially isolates the concept of justifiable reliance from the context in which we considered it in both Thompson and Swanson in order to reach the result it wants in this case.
The majority also attempts to find support for its position in Stewart v. Chevron Chemical Co., 1111 Wn.2d 609, 762 P.2d 1143 (1988). In Stewart, we looked at Chevron’s policy manual regarding the sequencing of layoffs. We determined the language of the policy did not amount to a specific promise. Thus, Stewart’s claim failed because Chevron had never modified the at-will employment relationship. This alone distinguishes Stewart from our case. Yet, the majority focuses on the single paragraph in the opinion where the court ostensibly addressed the concept of justifiable reliance. In that paragraph, the court stated Stewart had also failed to show justifiable reliance because he was not aware of the company’s layoff policy until after he was discharged. See Stewart, 111 Wn.2d at 614.
The issue of justifiable reliance was not central to our holding in Stewart. We did not need to reach that issue when we had already determined Chevron never made any specific promises. Consequently, we undertook no meaningful analysis of whether Stewart justifiably relied on the specific promises made by Chevron. Our comment in *359Stewart regarding justifiable reliance offers no guidance in this case. The principles of Thompson should guide our analysis here.
Under Thompson, justifiable reliance is evidenced by an employee’s continued employment after the employee has become aware the employer has issued a manual containing specific promises of specific treatment in specific circumstances. The employee need not prove he or she read in detail and can recall the specific promises contained in an employee handbook. Under Thompson, it is enough that the employee is aware of these specific promises and chooses to stay in the employment relationship as modified by the employment manual. The employee who knows about the general content of the handbook and can reference it when specific questions arise meets the requisite awareness to satisfy the standard set forth in Thompson.
Unfortunately, the majority ignores the underlying concerns Thompson sought to address and imposes an unreasonably high standard on the employee to prove justifiable reliance. Under the majority’s approach, an employee must offer proof he or she has personally engaged in a detailed reading of the policies and has mastered the concepts in the policy. Thompson never contemplated such a standard.
Not only is the majority’s position inconsistent with previous cases, it is also impractical given today’s work environments. Employers communicate the policies contained in their employment manuals in a variety of ways including videos, general briefings, memos, and e-mails. Under the majority’s approach, unless the employee personally studies the manual in detail, these methods of making the employee aware of the contents of the specific promises in the manual will not suffice. The employee must sit down and undertake a detailed reading of the policies. Such a distinction leads to ridiculous results.
Under the majority’s approach, the employee who casually glances over an employee manual is not protected. Meanwhile, a coworker who has the same responsibilities and the same work arrangement but who happens to find *360the time and fortitude to comb over the details of the manual can find protection in it. For example, in this case, the majority distinguishes Bulman’s situation from that of his secretary, Darlene. Bulman testified that Safeway’s policy manuals were in one of his files and that he was generally aware of the contents, but he relied on Darlene to look up the details of certain policies in the manual when'he needed to refer to them specifically. The majority makes light of this, remarking, “[h]owever, even assuming that she had the requisite understanding, ‘Darlene’ is not the one suing upon a claim of having justifiably relied upon Safeway’s employment of relatives policy.” Majority at 346-47. With this comment, the majority seems to suggest that Darlene could prove justifiable reliance, while Bulman could not. However, the only difference is Darlene actually physically pulled out the manuals and looked up the policies (under Bulman’s direction), while Bulman relied on his support staff to physically reference the handbook and provide the information to him. I fail to understand how one person is more aware of Safeway’s policy than the other. Certainly, under Thompson, there is no difference.
At trial, the jury heard evidence that Bulman was generally familiar with Safeway’s policies. While he was not familiar with the specific details of Safeway’s “employment of relative policy,” Bulman testified he was aware of it. Regarding the “performance management program,” Bulman testified he had used it when evaluating employees. Finally, he testified he stayed on with Safeway because he believed its polices were fair and just. After hearing this testimony, the jury was then properly instructed as to the law and concluded Bulman had met his burden.
The majority takes issue with the jury verdict here, undertaking its own review of the evidence and substituting its own opinions and inferences for those of the jury. This is improper. As we have previously stated, we will overturn a jury verdict only when it is clearly unsupported by substantial evidence. Burnside v. Simpson Paper Co., 123 Wn.2d 93, 107-08, 864 P.2d 937 (1994). We have also *361explained how this standard is applied, stating:
"... This court will not willingly assume that the jury did not fairly and objectively consider the evidence and the contentions of the parties relative to the issues before it. The inferences to be drawn from the evidence are for the jury and not for this court. The credibility of witnesses and the weight to be given to the evidence are matters within the province of the jury and even if convinced that a wrong verdict has been rendered, the reviewing court will not substitute its judgment for that of the jury, so long as there was evidence which, if believed, would support the verdict rendered.”
Burnside, 123 Wn.2d at 108 (citation omitted) (quoting State v. O’Connell, 83 Wn.2d 797, 839, 523 P.2d 872 (1974)). The majority seems to have lost sight of this. While the majority acknowledges the substantial evidence standard, it fails to properly apply it.
Ignoring the deference we show to the fact finder, the majority conducts its own weighing of the evidence from the record. It degrades Bulman’s credibility, characterizing his statements as “gratuitous” and “ambiguously qualified.” Majority at 347, 346. To that end, the majority places its own emphasis on certain segments of Bulman’s testimony, giving less credibility to other parts of his testimony. For example, the majority quotes the following exchange from the record, adding its own emphasis:
“Q. Have you seen that document before?
A. Probably have, yes.
Q. Are you familiar with Safeway’s performance management program for employees?
A. Yes, with respect to rating scales and doing evaluations, yes.”
Majority at 348 (quoting Report of Proceedings at 36). After recharacterizing the testimony, the majority then concludes Bulman lacked awareness of the policies. However, I believe the jury could have placed emphasis elsewhere and reasonably concluded Bulman was a credible witness and he had been aware of Safeway’s policies before his termination. For *362example, perhaps the jury heard the testimony with the following emphasis:
Q. Have you seen that document before?
A. Probably have, yes.
Q. Are you familiar with Safeway’s performance management program for employees?
A. Yes, with respect to rating scales and doing evaluations, yes.
Based on Bulman’s actual testimony, the jury could have placed the emphasis here as opposed to where the majority places its emphasis. The problem we encounter here is that this court cannot evaluate the body language, the tone of voice, or the amount of eye contact of the witness from the written record. All these things are relevant to weighing a witness’ credibility and to drawing inferences from that testimony. That is precisely why we defer to the jury — the jury members are eyewitnesses to the testimony and can evaluate the intangibles that cannot be preserved accurately through the written record.
It is not our position to substitute the inferences we draw from the evidence and our determination of the credibility of the witness for that of the jury. The Court of Appeals understood this and, while it felt the “question may be a close one,” it found enough evidence was before the jury for it to draw a reasonable inference that Bulman was aware of Safeway’s policies and justifiably relied on them. Bulman v. Safeway, Inc., 96 Wn. App. 194, 207-08, 978 P.2d 568 (1999). The majority is harsh in its criticism of the Court of Appeals. Yet, the Court of Appeals undertook a proper review of the record, while the majority does not.
The jury verdict in this case should be upheld. While the majority may not particularly like the inferences the jury drew or the outcome of the case, we should not simply overturn a properly instructed jury verdict, which is supported by the evidence.
Smith and Sanders, JJ., concur with Johnson, J.
Reconsideration denied November 20, 2001.